DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 05/26/2022. Claim 1 has been amended. Claims 1-4, 6 and 9-16 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claim 1 filed on 05/26/2022. 
The Applicants amendments to claim 1 is sufficient overcome the rejection of claim 1, based upon U.S.C. 35 103 rejection in view Kardas (US PG Pub No. 20090180839) in further view of Hu (US PG Pub No. 20020104409) from the previous office action, thus the rejection that was set forth has been withdrawn. 
Response to Arguments
The applicant’s arguments, see pages 6-7, filed 05/26/2022, with respect to the rejection of claim 1 under U.S.C. 35 103 have been fully considered and are found persuasive in light of the amendment made to claim 1. Therefore, the rejection from the previous office action has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dr. Cory Valley on 06/29/2022. A follow up interview to address a small clerical issue was given on 7/1/2022. 
The application has been amended as follows: 
Claim 1: A setting tool for a setting tool system for setting capsule anchors, comprising:a shaft, 
wherein the shaft has a threaded section; anda head comprising:
a bottom and,
a circumferential side wall,
wherein the bottom comprises a first face and a second face,
wherein the second face is opposite and parallel to the first face,
wherein the shaft abuts the first face, and
wherein a recess is defined by the second face and an inside of the circumferential side wall,
wherein the recess is for holding a drive head of a capsule anchor,wherein a shape of a top portion of the recess is formed by two hexagons that are superimposed on one another and arranged offset relative to one another, and
wherein a shape of a bottom portion of the recess is defined by the second face and a circumferential chamfer that is arranged on the inside of the circumferential wall.

Claim 16: The setting tool according to claim 1, wherein [[a]]the threaded section is disposed between a thread-free section and the head.
Reasons for Allowance
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Kardas (US PG Pub No. 20090180839) in view of Hu (US PG Pub No. 20020104409), in further view of Hanson (US Patent No. 4671141) teaches: 
A setting tool for a setting tool system for setting capsule anchors, comprising: 
a shaft (second component 32) and
a threaded section (center portion 53)
a head (distal end 33) arranged at one end of the shaft (second component 32), with a recess (engaging cavity 39) for holding a drive head of a capsule anchor,
wherein a shape of the recess (engaging cavity 39) is formed,
and wherein the recess (engaging cavity 39) has a bottom (distal end 31) and the bottom (distal end 31) of the recess (engaging cavity 39). 

    PNG
    media_image1.png
    355
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    985
    media_image2.png
    Greyscale


Kardas fails to disclose that the said shape is formed “by two hexagons that are superimposed on one another and arranged offset relative to one another.”
However, Hu teaches an opening formed by two hexagons superimposed upon one another and offset relative to each other (see annotated drawing below).

    PNG
    media_image3.png
    525
    848
    media_image3.png
    Greyscale


Kardas and Hu are considered to be analogous to the claimed invention because they are in the same field of tools that rotate in order to perform work on an object with a hexagonal shape. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kardas to incorporate the teachings of Hu and provide an area of engagement in a setting tool with a shape that could be obtained through the overlapping of two hexagons. This would be advantageous as most fasteners, bolts, screws and other workpieces in the industry have a hexagonal head, and having a wrench/ratcheting/drilling tool with an engaging area that would mate with the work piece’s shape is conducive to efficient work. In paragraph 0024, Hu explains where the prior art styled dual nominal size spanners (see image below; very curvilinear),

    PNG
    media_image4.png
    436
    527
    media_image4.png
    Greyscale

the present dual nominal size spanners constructed in accordance with the present invention have relatively smaller free rotational angles. As a result, the spanners in accordance with the present invention are advantageous when used in limited spaces.
	Kardas as modified fails to disclose that the bottom (distal end 31) of the recess has “circumferential chamfer is arranged on” the bottom of the recess. However, Hanson teaches an adapter tool meant for transmitting rotary energy with a circumferential chamfer on the bottom of its recess (please see annotated figure below). 

    PNG
    media_image5.png
    466
    823
    media_image5.png
    Greyscale
 
Kardas and Hanson are considered to be analogous to the claimed invention because they are in the same field of tools for fastening, connecting, disengaging or holding. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kardas to incorporate the teachings of Hanson and apply a circumferential chamfer to the bottom of the recess of Kardas as it is well known in the art that chamfers provide the design improvement of relieving pressure at what would be a rigid and high stress connection.
Kardas, Hanson, and Hu, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the head comprises “a bottom and, a circumferential side wall, wherein the bottom comprises a first face and a second face, wherein the second face is opposite and parallel to the first face, wherein the shaft abuts the first face,” and a shape of “a top portion” and a “bottom portion” of the recess are defined by “the second face” and chamfer “inside of the circumferential wall.”
	Further, the “threaded section” of the tool distinguishes the setting tool specifically from other setting tools, as well as other tools that though may not be intended to hold a capsule anchor, someone of ordinary skill in the art may have considered them capable of doing so. 
	Su (US Patent No. 9144893) teaches a driving tool with hexagonal engagement area, a defined recess, shaft, and circumferential walls, but lacks the threaded area and it would not be an obvious modification. 

    PNG
    media_image6.png
    639
    529
    media_image6.png
    Greyscale

	Roland (US Patent No. 10780508) similarly teaches an anchor tool, but lacks the threaded section and it would not be an obvious modification. 

    PNG
    media_image7.png
    686
    378
    media_image7.png
    Greyscale

	Prunean (US Patent No. 11192222) teaches an anchor driver with a hexagonal engagement area, but lacks the threaded section and reason to combine. 

    PNG
    media_image8.png
    503
    481
    media_image8.png
    Greyscale

Claims 2-4, 6, and 9-16 are allowed as being dependent on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723